Case: 20-30633     Document: 00515771995         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 9, 2021
                                  No. 20-30633
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dillan Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                           USDC No. 3:19-CR-146-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Dillan Smith pleaded guilty to possession of a
   firearm by a felon, in violation of 18 U.S.C. § 922(g), and was sentenced
   within the advisory guidelines range to 24 months of imprisonment. On
   appeal, Smith maintains that the district court erred in assigning a criminal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30633     Document: 00515771995           Page: 2   Date Filed: 03/09/2021




                                    No. 20-30633


   history score of III rather than II. He specifically contends that the court
   erred in assessing two criminal history points for his 2013 Louisiana
   conviction for indecent behavior with a juvenile, for which he received
   a seven-year suspended sentence with credit for time served prior to trial and
   sentencing. He complains that time served on pretrial detention for a
   conviction resulting in a suspended sentence should not count as a “sentence
   of imprisonment” for assessing criminal history points under the Guidelines.
          The Government is correct that United States v. Fernandez, 743 F.3d
   453, 457 (5th Cir. 2014), controls here. Because, as in Fernandez, Smith’s
   time-served credit could not be suspended, his eight-month pretrial custody
   serves as the “sentence of imprisonment” for purposes of U.S.S.G.
   §§ 4A1.1(b) and 4A1.2(b)(2), and he was properly assessed two criminal
   history points for that conviction. See Fernandez, 743 F.3d at 457.
          Smith’s attempt to distinguish Fernandez from his case is
   unpersuasive. His request that this panel revisit Fernandez is unavailing: One
   panel of this court may not overrule a decision made by a prior panel
   “[a]bsent an intervening Supreme Court or en banc decision or a change in
   statutory law.” United States v. Treft, 447 F.3d 421, 425 (5th Cir. 2006).
          AFFIRMED.




                                         2